



AB 2017 LONG TERM INCENTIVE PLAN
AWARD AGREEMENT




AWARD AGREEMENT, dated as of May 14, 2019, among AllianceBernstein L.P. (“AB”),
AllianceBernstein Holding L.P. (“AB Holding”) and DIRECTOR (the “Participant”),
a member of the Board of Directors (the “Board”) of AllianceBernstein
Corporation (the “Corporation”), the general partner of AB and AB Holding.


WHEREAS, the Board, pursuant to the AB 2017 Long Term Incentive Plan (the
“Plan”), a copy of which has been delivered to the Participant, has granted to
the Participant an award (the “Award”) consisting of the number of units
representing assignments of beneficial ownership of limited partnership
interests in AB Holding (the “Units”) having an aggregate fair value of $170,000
based on the closing price of a Unit on May 14, 2019 as reported for New York
Stock Exchange composite transactions (the “May 14 Closing Price”), which Units
are subject to certain restrictions described herein (the “Restricted Units”);
and


WHEREAS, the Board has authorized the execution and delivery of this Award
Agreement;


NOW, THEREFORE, in accordance with the grant of the Award, and as a condition
thereto, AB, AB Holding and the Participant agree as follows:


1.    Grant. Subject to and under the terms and conditions set forth in this
Award Agreement and the Plan, the Board hereby awards the Participant the number
of Restricted Units set forth in Section 1 of Schedule A, subject to the vesting
schedule set forth in Section 2 of Schedule A. The Restricted Units shall be
delivered to the Participant promptly after vesting.


2.    Account. AB shall establish an uncertificated account (the “Account”) with
AB’s transfer agent, currently Computershare Shareowner Services LLC,
representing the Restricted Units or deposit the Restricted Units in a grantor
trust maintained by AB generally for this purpose, in either case within a
reasonable time after the Participant’s execution and delivery of this Award
Agreement.


3.    Termination. (a) If the Participant's service on the Board terminates for
any reason other than the reason specified in Section 3(b) below, any unvested
Restricted Units held by the Participant on the date of such termination shall
vest immediately and be delivered to the Participant (or the Participant’s
estate) promptly after the date of such termination.
 
(b) The Participant shall immediately forfeit any unvested Restricted Units
awarded under this Award Agreement if the Participant’s service as a Director is
terminated for Cause. “Cause” shall mean the Participant’s (i) continuing
willful failure to perform the Participant’s duties as a Director (other than as
a result of the Participant’s total or partial incapacity due to physical or
mental illness), (ii) gross negligence or malfeasance in the performance of the
Participant’s duties, (iii) a finding by a court or other governmental body with
proper jurisdiction that an act or acts by the Participant constitutes (A) a
felony under the laws of the United States or any state thereof, or (B) a
violation of federal or state securities law, by reason of which finding the
Board determines in good faith that the continued service of the Participant
would be seriously detrimental to AB and its business, (iv) in the absence of
such a finding by a court or other governmental body with proper jurisdiction,
such a determination in good faith by the Board by reason of such act or acts
constituting such a felony, serious crime or violation, or (v) any breach by the
Participant of any obligation of confidentiality.


4.    No Right to Continued Directorship. The granting of the Award shall not
confer upon the Participant any right to continue to be retained as a Director,
and shall not interfere in any way with the right of the sole stockholder of the
Corporation to terminate the service of the Participant at any time for any
reason.


5.    Non-Transferability. Except as otherwise provided in this Award Agreement,
the Participant may not sell, assign, transfer, pledge or otherwise dispose of
or encumber any of the Restricted Units, or any interest therein, until the
Participant’s rights in such Units vest in accordance with this Award Agreement.
Any purported sale, assignment, transfer, pledge or other disposition or
encumbrance in violation of this Award Agreement will be void and of no effect.


6.    Tax. As soon as administratively feasible after each vesting date, AB
shall deliver to the Participant the gross number of Restricted Units that have
vested. The Participant shall be responsible for payment of any federal, state
and/or local taxes relating to the grant and/or delivery of Restricted Units.
The Participant should consult a personal tax advisor to ensure any quarterly
estimated or other taxes are paid as appropriate.


7.    Dilution and Other Adjustments. The existence of the Award shall not
impair the right of AB, AB Holding or their respective partners to, among other
things, conduct, make or effect any change in AB’s or AB Holding’s business, any
distribution (whether in the form of cash, limited partnership interests, other
securities, or other property), recapitalization (including, without limitation,
any subdivision or combination of limited partnership interests),
reorganization, consolidation, combination, repurchase or exchange of limited
partnership interests or other securities of AB or AB Holding, issuance of
warrants or other rights to purchase limited partnership interests or other
securities of AB or AB Holding, or any incorporation of AB or AB Holding. In the
event of such a change in the partnership interests of AB or AB Holding, the
Board shall make such adjustments to the Award as it deems appropriate and
equitable. In the event of incorporation of AB or AB Holding, the Board shall
make such arrangements as it deems appropriate and equitable with respect to the
Award for the Participant to receive stock in the resulting corporation in place
of the Restricted Units. Any decision by the Board under this Section shall be
final and binding upon the Participant.


8.    Distributions on Unvested Units. AB Holding shall pay to the Participant
cash distributions with respect to any unvested Restricted Units on the same
basis as cash distributions are paid to holders of Units.
9.    Administrator. The Board shall be the Administrator.


10.    Governing Law. This Award Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.


11.    Entire Agreement; Amendment. This Award Agreement supersedes any and all
existing agreements between the Participant, AB and AB Holding relating to the
Restricted Unit awards. It may not be amended except by a written agreement
signed by both parties.


12.    Interpretation. The Participant accepts this Award subject to all the
terms and provisions of the Plan, which shall control in the event of any
conflict between any provision of the Plan and this Award Agreement, and accepts
as binding, conclusive and final all decisions or interpretations of the Board
upon any questions arising under the Plan and/or this Award Agreement.


13.    Notices. Any notice under this Award Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of AB and AB Holding, to the Corporate Secretary at 1345 Avenue of
the Americas, New York, New York 10105, or if AB should move its principal
office, to such principal office, and, in the case of the Participant, to the
Participant’s last permanent address as shown on AB's records, subject to the
right of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.


14.    Sections and Headings. All section references in this Award Agreement are
to sections hereof for convenience of reference only and are not to affect the
meaning of any provision of this Award Agreement.




ALLIANCEBERNSTEIN L.P.


                    
By:    /s/ Laurence E. Cranch            
Laurence E. Cranch
General Counsel




ALLIANCEBERNSTEIN HOLDING L.P.


                        
By:    Laurence E. Cranch                
Laurence E. Cranch
General Counsel










                    
DIRECTOR







SCHEDULE A




1.
__________ Restricted Units have been awarded pursuant to this Award Agreement.



2.
Restrictions lapse with respect to the Units in accordance with the following
schedule:



Percentage of Units
Vested on the
Date    Date Indicated


May 14, 2020     25.0%
May 14, 2021     50.0%
May 14, 2022     75.0%
May 14, 2023     100.0%




ablegal - 3579538 v1


1

